Case 8:17-cv-01753-MSS-AEP Document 71 Filed 05/05/20 Page 1 of 2 PageID 1188




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

JOSE RAMIREZ and JOEL SANTANA,
and all those similarly situated,

      Plaintiffs,

v.                                                 Case No: 8:17-cv-01753-MSS-AEP

STATEWIDE HARVESTING &
HAULING, LLC,

      Defendant.


                                 FINAL JUDGMENT

      Having considered the Parties’ Revised Supplemental Joint Stipulations, (Dkt. 70),

and good cause appearing, the Court approves the stipulations and orders as follows:

      1. Judgment is entered for Plaintiffs Jose Ramirez and Joel Santana and against

         Defendant Statewide Harvesting & Hauling, LLC on Count I of the Amended

         Complaint, (Dkt. 20), alleging violations of the Fair Labor Standards Act

         (“FLSA”), 29 U.S.C. § 201 et seq.

      2. Because the Parties have stipulated that there is insufficient evidence to

         establish that Defendant willfully violated the FLSA, the Parties also stipulate

         that Plaintiffs’ claims in this action are subject to a two-year statute of

         limitations. 29 U.S.C. § 255(a).

      3. Defendant shall pay Jose Ramirez $9,272.92 in overtime wages and an

         equivalent amount of $9,272.92 in liquidated damages. 29 U.S.C. § 216(b).

      4. Defendant shall pay Joel Santana $18,500.76 in overtime wages and an

         equivalent amount of $18,500.76 in liquidated damages. 29 U.S.C. § 216(b).


                                            -1-
Case 8:17-cv-01753-MSS-AEP Document 71 Filed 05/05/20 Page 2 of 2 PageID 1189




      5. The Court reserves decision on the issue of attorney’s fees and costs pending

         the resolution of any appeal from this Final Judgment. If appropriate, Plaintiffs

         may file a motion for attorney’s fees and costs within fourteen (14) days of the

         issuance of the mandate from such appeal.

      6. The Clerk is DIRECTED to enter final judgment for Jose Ramirez and Joel

         Santana as set forth above and CLOSE this case.

      DONE and ORDERED in Tampa, Florida this 5th day of May, 2020.




Copies furnished to:
Counsel of Record
Any Unrepresented Party




                                          -2-
